TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00463-CR







Paula Wooten, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY


NO. 524587, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for harassment.  Sentence was
imposed on June 1, 1999.  There was a timely motion for new trial.  The deadline for perfecting
appeal was therefore June 30, 1999.  See Tex. R. App. P. 26.2(a)(2).  Notice of appeal was filed
on July 30, and a motion for extension of time for filing notice of appeal was filed on August 4,
1999.  Neither the notice of appeal nor the motion for extension of time was timely.  See Tex. R.
App. P. 26.3.  

The motion for extension of time to file notice of appeal is overruled.  We lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want
of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996).


The appeal is dismissed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   August 26, 1999

Do Not Publish